DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is response to the application filed on 11/02/2021. Claims 1-16 are pending and herein considered.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Oath/Declaration
The receipt of oath/declaration is acknowledged.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Drawings
The drawings were received on 11/02/2021.  These drawings are reviewed and accepted by the Examiner.
Information Disclosure Statement
The information disclosure statement (IDS), submitted on 11/02/2021 (which documents listed have been submitted in the U.S Application No. 16/603,571 filed 10/07/2019), is in compliance with the provisions of 37 CRR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. 
Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1-16 is/are rejected on the ground of non-statutory double patenting as being unpatentable over claim(s) 1-18 of U.S. Patent No. 11,196,473 (Application no. 16/603,571). Although the claims at issue are not identical, they are not patentably distinct from each other because claims of the instant application merely broaden the scope of the claims of U.S. Patent No. Patent No. 11,196,473 (Application no. 16/603,571), in which the ordering of some limitations is changed, the wording is slightly modified, or slight changes in the limitations that would have been obvious to one of ordinary skill in the art have been made. It has been held that the omission an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA). Also note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art and where the patent and the application are directed relates method for deriving cell quality based on filtered beam measurements comprising: detecting a first set of beamformed signals in a cell; determining a beam quality associated with each beamformed signal of the first set; identifying a first subset of beamformed signals, the first subset comprising the beamformed signals of the first set having a beam quality greater than a first threshold; initiating first beam level filters, wherein each first beam level filter is associated with a respective beamformed signal of the first subset of beamformed signals; generating filtered values for each beamformed signal of the first subset of beamformed signals; determining the cell quality of the cell based on at least the filtered values of the beamformed signals of the first subset of beamformed signals. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify claims 1-18 of U.S. Patent No. 11,196,473 (Application no. 16/603,571) to teach the invention of the claims 1-16 of the current application.
Claim Rejections - 35 USC § 103
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

 This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 9 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. (U.S 2017/0208494) in view of SAMSUNG, RRM Measurement in NR: The Details of Cell Quality Derivation, R2-1703722, 3GPP TSG RAN WG2 #97bis, Spokane, USA, 3rd to 7th April 2017; hereinafter “R2-1703722” further in view of Intel Corporation: “Filter, serving cell quality and remaining issues in RRM”, 3GPP TSG RAN WG2 Meeting #97bis, R2-1703417, date 3 – 7 April 2017; hereinafter “R2-1703417” .
For claim 1: 
Moon discloses a method for deriving cell quality based on filtered beam measurements (see Moon, at least paragraph [0065]; [0365]; UE measures the BRS and then may derive cell quality from beam quality of the serving 5G-NB and neighbor 5G-NBs) comprising: 
detecting a first set of beamformed signals in a cell (see Moon, at least paragraph [0077]- [0080]; figure 2A-B; where “a first set of beamformed signals” can reads as Tx beams 1-NTX; also see [0368]; all beams detected by a UE); 
determining a beam quality associated with each beamformed signal of the first set (see Moon, at least paragraph [0065]; UE measures the BRS and then may derive cell quality from beam quality of the serving 5G-NB and neighbor 5G-NBs and as a result, if it is determined that the cell quality of the serving 5G-NB is higher than that of the neighbor 5G-NBs, the determined result may be notified to the 5G-NB); 
identifying a first subset of beamformed signals, the first subset comprising the beamformed signals of the first set having a beam quality greater than a first threshold (see Moon, at least paragraph [0065]-[0066]; [0362]- [0369]; All beams detected by a UE  and Beam whose RSRP or RSRQ is equal to or greater than threshold); 
initiating first beam level filters, wherein each first beam level filter is associated with a respective beamformed signal of the first subset of beamformed signals (see Moon, at least at figure 8A-12A, at least at paragraph [0112] ; [0237]-[0247];  layer 1 filtering input value, layer 1 filtering output, layer 3 filtering input, layer 3 filtering output, or the like for a cell) of the cell level in each step of performing layer 1 filtering and layer 3 filtering on the BRS measurement results generated by beam pair to generate the cell measurement information where the information of the cell level derived in each step may be collectively called a cell representative value or a cell representative metric which the cell representative value, or the cell representative metric for the cell); 
generating filtered values for each beamformed signal of the first subset of beamformed signals (see Moon, at least paragraph [0112]; [0237]-[0247]; the value for the cell may be derived prior to performing the layer 1 filtering on the BRS measurement results generated by beam pair, which may be called the L1 filtering input value); 
determining the cell quality of the cell based on at least the filtered values of the beamformed signals of the first subset of beamformed signals.  
Moon does not explicitly disclose clearly initiating first beam level filters.
R2-1703722, from the same or similar fields of endeavor, disclose initiating first beam level filters, wherein each first beam level filter is associated with a respective beamformed signal of the first subset of beamformed signals (see R2-1703722, figure 1, options 2 and 3, wherein it is explicitly disclosed that L1 filters are separately applied to each one of the selected N good beams comprising the first subset of beams); and generating filtered values for each beamformed signal of the first subset of beamformed signals (see R2-1703722, figure 1, options 2 and 3, wherein the claimed filtered values of each of the beamformed signals of the first subset of beams correspond to the N outputs of the L1 filters that are applied to the selected N beams of the gNB).
Therefore, it would have been obvious statement before the effective filing date of the claimed invention to have a system comprises beam level filters as taught by R2-1703722. The motivation for doing this is to provide a system networks can support cell-level mobility where Cell quality can be derived from N best beams. 
Moon- R2-1703722, further disclose determined that the cell quality of the serving 5G-NB is higher than that of the neighbor 5G-NBs (see Moon, at least paragraph [0063]-[0066]), and when the UE uses a plurality of antenna arrays to measure the RSRP or the RSRQ for each beam pair, the measurement values for each array antenna may be present, and as a result a method for determining measurement information (see Moon, at least paragraph [0084]), and the UE may measure (1310) the BRSs per beam pair to generate the BRS measurement samples and determine (1320) the L1 filtering inputs for each cell. At this point, the 5G-NB may instruct the UE to perform the method for deriving L1 filtering inputs for each cell that is the cell-level value (see Moon, at least paragraph [0267]), and the UE may use the L1 filtering inputs derived per cell to perform the L1 filtering and beam sweeping is necessarily required to derive quality of the beam pair to be used for data transmission and reception, quality for the 5G-NB's beam, and quality of the cell (see Moon, at least paragraph [0449]), but does not explicitly disclose determining the cell quality of the cell based on at least the filtered values of the beamformed signals of the first subset of beamformed signals.  
R2-1703417, from the same or similar fields of endeavor, disclose Cell quality can be derived from N best beams where value of N can be configured and average of N best beams used to determine the cell level quality and configurable threshold to indicate the minimum signal quality of the beams to be used to evaluate the cell level quality (see R2-1703417, at least Figure 1-3, section 2, 2.1, 2.2, 2.3 and conclusion). 
Therefore, it would have been obvious statement before the effective filing date of the claimed invention to have a system comprises how to combine multiple beams to a cell level quality, serving cell quality, filtering and threshold configuration as taught by R2-1703417. The motivation for doing this is to provide a system networks can support cell-level mobility where Cell quality can be derived from N best beams. 
For claim 9:
For claim 9, claim 9 is directed to method of a wireless device, which has similar scope as claim 1. Therefore, claim 9 remains un-patentable for the same reasons.
Allowable Subject Matter
Claims 2-8 and 10-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in all independents form including all of the limitations of the base claim and any intervening claims and if a proper terminal disclaimer filed to overcome the double patenting rejection(s), set forth in this Office action.
Conclusion
The prior arts made or record and not relied upon are considered pertinent to applicant's disclosures. Chen et al. (U.S 2020/0022040), discloses for UE to report information a property/quality of beamformed signal(s) based on beam measurement. Islam et al. (U.S 10,181,891), provides a measurement a signal quality of each BRS of the set of BRSs - each measured signal quality may correspond to a beam of the set of beams and transmit, to the base station, BSI indicating at least one measured signal quality and at least one beam index corresponding to the at least one measured signal quality.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN-HUONG TRUONG whose telephone number is (571) 270-5829. The examiner can normally be reached on Monday-Friday 8am-5pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAN-HUONG TRUONG/Primary Examiner, Art Unit 2464  
12/16/2022